TIamiltoN, Judge,
delivered tbe following opinion:
This case bas been submitted for trial by tbe court without a jury.
*151. Tbe court accordingly finds tbe facts to be substantially as. charged in tbe information. A detailed finding is waived by tbe defendant in open court.
2. In accordance with tbe views previously expressed in the-opinion on tbe demurrer in tbis case, tbe court is of tbe opinion tbat tbe defendant bas violated tbe law as charged. Tbe evidence shows tbat tbe defendant is captain of tbe British steamer Norhilda, and did not think tbat tbe exclusion regulations relative to Chinese applied to Porto Bico as they did in the-United States proper. He let bis Chinese sailors go ashore-freely in Porto Rico during tbe many voyages between San Domingo and Guanica. Of course, there is no difference in-tbis regard between tbe United States and Porto Rico. It is-true that be can be tried only for the one offense charged in the-information, and be is tried for permitting these four Chinamen to go ashore without giving bond at tbe time and place mentioned in the information.
Tbe evidence- is quite clear tbat be did do tbis as to one of' tbe four Chinamen. As to the others, it does not appear tbat be personally saw them go ashore, or personally took any action one way or tbe other. Nevertheless, tbe captain represents the-sbip, for many purposes be is tbe ship, and be is responsible for all acts of bis officers. Tbe captain or some officer either knew these sailors were going ashore, or failed to take steps to prevent their going ashore without giving bond. Tbe captain-certainly knew tbat no bond bad been given, and for such action- or failure be is responsible.
3. It follows tbat be is guilty as charged in tbe information,. *16■and judgment will be entered imposing a fine of $500 against him for each of the four sailors arrested by the immigration authorities; but as this judgment settles the principle for the •future in this jurisdiction, and the offense was rather one of •omission than commission, it does not seem necessary to enforce the penalty. It will therefore be suspended during good behavior.
It is'so ordered.